NO. 12-05-00261-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

§

IN RE: DAN THOMAS                                     §     ORIGINAL PROCEEDING

§




MEMORANDUM OPINION
            Relator Dan Thomas seeks an order requiring the Honorable Deborah O. Evans, Judge of the
Third Judicial Court, Anderson County, Texas, to rule on Thomas’s motion for nunc pro tunc
detainer/jail time credit.
            To obtain mandamus relief in a criminal matter, the relator must establish that (1) the act
sought to be compelled is ministerial and (2) there is no adequate remedy at law.  Dickens v. Second
Court of Appeals, 727 S.W.2d 542, 548 (Tex. Crim. App. 1987) (orig. proceeding).  A trial court
has a ministerial duty to consider and rule on a motion within a reasonable time.  In re Bonds, 57
S.W.3d 456, 457 (Tex. App.–San Antonio 2001, orig. proceeding).  
            A relator seeking mandamus relief must comply with Texas Rule of Appellate Procedure 52. 
Here, Relator’s petition does not include a certified or sworn copy of the motion that is the subject
of this proceeding, see Tex. R. App. P. 52.3(j)(1)(A), nor has he made any showing that a “reasonable
time” has passed without a ruling from the trial court.  Consequently, Relator has not shown himself
entitled to the relief he seeks.  Accordingly, the petition for writ of mandamus is denied.
                                                                                                     SAM GRIFFITH 
                                                                                                              Justice
Opinion delivered September 7, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)